DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #17/181,850 filed on 02/22/2021 in which claims 1-20 have been presented for prosecution in a first action on the merits.
Priority
As required by M.P.E.P. 201.14(e), acknowledgement is made of applicant's claim for priority based on US provisional applications #62/981,335 filed on 02/25/2020.
Claim Objections
Claim 6 is objected to because of the following informalities:  in claim 6, the underlined limitations of, “…wherein the first switching transistor is operatively coupled to a first system node at a third node, and the second switching transistor and the third switching transistor are operatively coupled to a second system node at a fourth node” are indefinite because a first node and a second node must be first recited before a third node. Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of, “…a third node….and a fourth node…”as recited in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1)|(a)(2) as being anticipated by Hijazi et al., (Hijazi) US 2019/0044436.
Regarding claim 1, Hijazi at least discloses and shows in Figs. 1-6:A charging device(see Fig. 1) comprising: a capacitor divider circuit(116/Fig. 1; 200/Fig. 2; 400/Fig. 4; 500/Fig. 5) including a plurality of battery state inputs(202A-202C) operably coupleable to a plurality of battery devices(two cell batteries or three cell batteries, [0023]-[0026]), and a pulse width modulation (PWM) generator operable to selectively charge the battery devices( two batteries cells or three batteries cells); a plurality of switching transistors(204A-204D) each operatively coupled at a gate terminal thereof to a respective PWM control output of a plurality of PWM control outputs(note-asynchronous digital pulse timing signals may be received at input node 202B and input node 202C; see ¶[0025]); and a flying capacitor(206B) operatively coupled at a first terminal(node between 204A and 204B) thereof to a first plurality of the switching transistors(204A and 204B), operatively coupled at a second terminal(node between 204C and 204D) thereof to a second plurality of the switching transistors(204C and 204D).
Regarding claim 2, Hijazi teaches, wherein the capacitor divider circuit(200) is operable to selectively enter a plurality of charging states associated with the battery devices (note- capacitor divider 200 may receive an input voltage at input node 202A from a voltage source, such as a battery of an information handling system. The voltage input may be, for example, a voltage input from a two-cell battery between 6V and 8.4V; The two-to-one capacitor divider 200 may receive an input voltage from between approximately 6V and 8.4V and may output a voltage between approximately 3V and 4.2V. Input timing signals received at inputs 202B-C may be asynchronous so that switches 204A and 204C are turned on when switches 204B and 204D are turned off, and vice versa; ¶[0025]). 
Regarding claim 3, Hijazi teaches, wherein the switching transistors((204A-204D) are operatively coupled in series(see Fig. 2)at respective gate and source terminals thereof.
Regarding claim 4, Hijazi teaches, wherein the first plurality of switching transistors(204A,204B) comprises a first switching transistor(204A) and a second switching transistor(204B), and the second plurality of switching transistors(204C,204D) comprises a third switching transistor(204C) and a fourth switching transistor(204D).
Regarding claim 5, Hijazi discloses, wherein the flying capacitor(206B) is operatively coupled at the first terminal(node between 204A and 204B) to the first switching transistor(204A) and the second switching transistor(204B), and is operatively coupled at the second terminal(node between 204C and 204D) to the third switching transistor(204C) and the fourth switching transistor(204D).
Regarding claim 6, Hijazi discloses, wherein the first switching transistor(204A) is operatively coupled to a first system node(202B) at a third node, and the second switching transistor(204B) and the third switching transistor(204C)are operatively coupled to a second system node(202C) at a fourth node.
Regarding claim 7, Hijazi discloses, wherein the capacitor divider circuit (200) is further operable to selectively enter a first charging state by activating the first transistor(204A) and the third transistor(204C), and deactivating the second transistor(204B) and the fourth transistor(204D)(¶[0025]).
Regarding claim 8, Hijazi discloses, wherein the capacitor divider circuit(200) is further operable to selectively enter a second charging state by activating the second transistor(204B) and the fourth transistor(204D), and deactivating the first transistor(204A) and the third transistor(204C) (note-Input timing signals received at inputs 202B-C may be asynchronous so that switches 204A and 204C are turned on when switches 204B and 204D are turned off, and vice versa; ¶[0025]). 
Regarding claim 9, Hijazi discloses, wherein the capacitor divider circuit(200) is further operable to alternatingly enter the first charging state and the second charging state (see ¶[0025],[0027]).
Regarding claim 10, Hijazi discloses, further comprising: a comparator(526) operatively coupled to the capacitor divider circuit(500; Fig. 5) and operable to determine whether a difference between voltages associated with the battery devices(548A…548F) satisfies a voltage threshold([0030]-[0031],[0034]), wherein the capacitor divider circuit is further operable to, in response to a determination(as inherently performed by comparator 526)  that the difference satisfies the voltage threshold, block charging of one or more of the battery devices(note-If the voltage received at the first input of the comparator 526 from the output of the voltage divider is less than the voltage at the second input 524 of the comparator 526, the switch 528 may be turned off; see ¶[0031]).  
Regarding claim 11, Hijazi discloses, wherein the voltage threshold is a maximum device voltage threshold, and the determination(as inherently performed by comparator 526)that the difference satisfies the voltage threshold comprises a determination that the difference is greater than the voltage threshold(note-If the voltage received at the first input of the comparator 526 is greater than the voltage received at the second input 524 of the comparator 526, the switch 528 may be turned on; see ¶[0031]).  
Regarding claim 12, Hijazi discloses, wherein the voltage threshold is a minimum device voltage threshold, and the determination(as inherently performed by comparator 526) that the difference satisfies the voltage threshold comprises a determination that the difference is less than the voltage threshold(see ¶[0031]).
Allowable Subject Matter
Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, “further comprising: a first comparator operatively coupled to the capacitor divider circuit and operable to determine whether a first difference between voltages associated with the battery devices satisfies a first voltage threshold; and a second comparator operatively coupled to the capacitor divider circuit and operable to determine whether a second difference between voltages associated with the battery devices satisfies a second voltage threshold”.
Claims 15-20 are allowable over the prior art of record.
Regarding claim 15, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, a charging system, comprising among other patentable features, “an inductive charger operatively coupled to a first system node and a battery node at an output terminal thereof, the first system node operable to supply a first system voltage; a plurality of battery devices operably coupled to a second system node and the battery node, the second system node operable to supply a second system voltage; and a charging device operatively coupled to the battery node and the second system node, and including a capacitor divider circuit including a plurality of battery state inputs operably coupleable to a plurality of battery devices, and a pulse width modulation (PWM) generator operable to selectively charge the battery devices, a plurality of switching transistors each operatively coupled at a gate terminal thereof to a respective PWM control output of a plurality of PWM control outputs, and a flying capacitor operatively coupled at a first terminal thereof to a first plurality of the switching transistors, operatively coupled at a second terminal thereof to a second plurality of the switching transistors”.
Regarding claim 18, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, a charging system, comprising among other patentable features, “an inductive charger operatively coupled to a first system node and a second system node at an output terminal thereof, the first system node operable to supply a first system voltage and the second system node operable to supply a second system voltage; a plurality of battery devices operably coupled to the second system node and a battery node; and a charging device operatively coupled to the battery node and the second system node, and including a capacitor divider circuit including a plurality of battery state inputs operably coupleable to a plurality of battery devices, and a pulse width modulation (PWM) generator operable to selectively charge the battery devices, a plurality of switching transistors each operatively coupled at a gate terminal thereof to a respective PWM control output of a plurality of PWM control outputs, and a flying capacitor operatively coupled at a first terminal thereof to a first plurality of the switching transistors, operatively coupled at a second terminal thereof to a second plurality of the switching transistors”.
Claims 16-17 depend either directly or indirectly from claim 1 and thus are also allowable for the same reasons.
Claims 19-20 depend either directly or indirectly from claim 1 and thus are also allowable for the same reasons.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,472,961 to De Cock discloses the general state of the art regarding method of forming a balancing circuit for a plurality of battery cells and structure therefor.
USPAT 8,736,231 to Sutardja discloses a power management circuit for rechargeable battery stack.
USPAT 10,903,738 to Zhang et al., (Zhang) discloses a high conversion-ratio hybrid switched power converter.
USPAT 10,516,284 to Maalouf et al., (Maalouf) discloses the general state of the art regarding a voltage controlled charge pump and battery charger.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        November 9, 2022